

 S1362 ENR: To amend title XI of the Social Security Act to clarify waiver authority regarding programs of all-inclusive care for the elderly (PACE programs).
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 1362IN THE SENATE OF THE UNITED STATESAN ACTTo amend title XI of the Social Security Act to clarify waiver authority regarding programs of
			 all-inclusive care for the
			 elderly
 (PACE programs).1.Clarification of waiver authority regarding PACE programsSubsection (d)(1) of section 1115A of the Social Security Act (42 U.S.C. 1315a) is amended by striking and 1903(m)(2)(A)(iii) and inserting 1903(m)(2)(A)(iii), and 1934 (other than subsections (b)(1)(A) and (c)(5) of such section).Speaker of the House of RepresentativesVice President of the United States and President of the Senate